     Case 2:21-cv-00052-KJM-DB Document 11 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ASHLEY LUTHER MURRAY PRICE,                       No. 2:21-cv-0052 KJM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    RON BARNES, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a prisoner civil rights action under 42

18   U.S.C. § 1983. Plaintiff claims his rights were violated in connection with his extradition to

19   Arizona. The matter was referred to a United States Magistrate Judge as provided by 28 U.S.C.

20   § 636(b)(1)(B) and Local Rule 302.

21          On March 22, 2021, the magistrate judge filed findings and recommendations, which were

22   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

23   recommendations were to be filed within fourteen days. (ECF No. 7.) Plaintiff has not filed

24   objections to the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                       1
     Case 2:21-cv-00052-KJM-DB Document 11 Filed 08/17/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed March 22, 2021, are adopted in full; and
 5          2. This action is dismissed as frivolous.
 6   DATED: August 16, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
